              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUILIE ZEIGLER,                         :   CIVIL ACTION NO. 1:16-CV-1895
                                        :
                  Plaintiff             :   (Chief Judge Conner)
                                        :
           v.                           :
                                        :
CORRECT CARE SYSTEMS, et al.,           :
                                        :
                  Defendants            :

                                    ORDER

     AND NOW, this 21st day of May, 2019, for the reasons set forth in the court’s

memorandum of the same date, it is hereby ORDERED that:

     1.    This action is DISMISSED pursuant to Federal Rule of Civil
           Procedure 41(b).

     2.    The Clerk of Court is directed to CLOSE this case.

     3.    Any appeal from this order is DEEMED frivolous and not in good faith.
           See 28 U.S.C. § 1915(a)(3).




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
